                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


RICKY GIROIR                                         CIVIL ACTION


V.                                                   NO. 18-3595


CENAC MARINE SERVICES, LLC                           SECTION “F”


                          ORDER AND REASONS

     Before the Court are two motions: (1) the plaintiff’s motion

to continue the March 25, 2019 trial date and associated deadlines,

as well as the submission date on the defendants’ pending motions

for summary judgment; and (2) the plaintiff’s motion for expedited

consideration of the underlying motion to continue.         For the

reasons that follow, the motion to expedite is GRANTED, and the

motion to continue is GRANTED, in part, and DENIED, in part.

                                 I.

     This maritime personal injury action arises out of a seaman’s

claims that he sustained injuries while working aboard two vessels

owned by his employer.   On April 4, 2018, Ricky Giroir sued Cenac

Marine Services, LLC, asserting claims under the Jones Act and the

general maritime law.    Thereafter, this Court issued a Scheduling

Order, setting forth February 26, 2019 pre-trial conference and

March 25, 2019 jury trial dates.      In early December of 2018, the

plaintiff moved to continue the trial date and to extend the expert

                                  1
report and discovery deadlines.            In that motion, plaintiff’s

counsel advised that Mr. Giroir had undergone an additional back

surgery in September of 2018 and that additional time was needed

for discovery.      The defendant, in opposition, denied that the

plaintiff’s    surgery    was   related    to    the   alleged   injuries    he

sustained while working for defendant and urged the Court that the

cited discovery issues would be rectified in a matter of days.

Accordingly, in its Order dated December 10, 2018, this Court

granted the plaintiff’s motion, in part, as to an extension of

expert report deadlines, and denied the motion, in part, as to a

continuance of the trial date and other pre-trial deadlines; the

Court also continued all discovery deadlines to January 29, 2019.

     In the meantime, Cenac Marine filed two motions for summary

judgment,     seeking    dismissal   of    the    plaintiff’s    claims     for

maintenance and cure, unseaworthiness, and Jones Act negligence.

Those motions are currently noticed for submission on February 20,

2019.   Most recently, on February 5, 2019, Giroir filed a second

motion to continue the trial date and all discovery deadlines, as

well as an initial motion to continue the submission date on the

defendants’ pending motions for summary judgment; Giroir seeks

expedited consideration of his request for a continuance.

                                     II.

     In Giroir’s pending motion to continue, plaintiff’s counsel

advises that the parties have exchanged documents and responses to

                                      2
interrogatories and that the plaintiff has been deposed, but that

no additional discovery has occurred.           He further relates that the

parties have been engaged in settlement discussions since January

16, 2019.    However, on the morning of February 5, 2019, defense

counsel    allegedly   expressed    a       desire   to   postpone   settlement

discussions until a decision is rendered on its pending motions

for summary judgment.       Conceding that he erroneously believed a

final settlement was “forthcoming,” plaintiff’s counsel submits:

            Faced with a pending deadline to respond to
            the pending motions for judgment and a
            submission date of 20 February, coupled with
            the lack of discovery of Cenac’s fact
            witnesses, Complainant is in a time crunch to
            file a response to the motions and lacks the
            discovery to do so.

Under these circumstances, it appears that the plaintiff’s request

to modify the scheduling order and to continue the submission date

on the defendant’s pending motions for summary judgment is based

solely upon the failure of his counsel to timely begin preparing

a response to those motions.       Although plaintiff’s counsel asserts

a “lack of discovery of Cenac’s fact witnesses” as one ground for

his inability to comply with the current submission date, he fails

to satisfy the requirements of Federal Rule of Civil Procedure

56(d). 1    Specifically,    the    plaintiff        indicates   neither   why


1 Federal Rule of Civil Procedure 56(d) permits a district court
to defer considering a pending motion for summary judgment “[i]f
a nonmovant shows by affidavit or declaration that, for specified
reasons, it cannot present facts essential to justify its
                                        3
additional discovery is needed, nor how such discovery would create

a genuine issue of material fact.               Therefore, the Court is not

persuaded that the plaintiff is unable to comply with the existing

submission    date,    or   that      “good    cause”   exists   to   justify   a

continuance    of     the      trial    date     and    discovery     deadlines.

Nonetheless, the Court finds that a brief continuance of the

summary judgment submission date and the pre-trial conference date

is appropriate; such a continuance would afford the plaintiff with

additional time to respond to the defendant’s pending dispositive

motions without prejudicing the defendant.

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the   plaintiff’s     motion    for    expedited    consideration     is   hereby

GRANTED and that the plaintiff’s motion to continue is GRANTED, in

part, and DENIED, in part.              IT IS FURTHER ORDERED: that the

submission date on the defendants’ pending motions for summary

judgment is hereby CONTINUED to Wednesday, March 6, 2018; that the




opposition.” Rule 56(d) motions “are broadly favored and should
be liberally granted” because they “safeguard non-moving parties
from summary judgment motions that they cannot adequately oppose.”
Culwell v. City of Fort Worth, 468 F.3d 868, 872 (5th Cir. 2006).
     Nonetheless, the party seeking a continuance “may not simply
rely on vague assertions that additional discovery will produce
needed, but unspecified, facts.”    Raby v. Livingston, 600 F.3d
552, 561 (5th Cir. 2010) (quoting Sec. & Exch. Comm’n v. Spence &
Green Chem. Co., 612 F.2d 896, 901 (5th Cir. 1980)). Instead, the
party must indicate (1) “why he needs additional discovery” and
(2) “how the additional discovery will create a genuine issue of
material fact.” Krim v. BancTexas Grp., Inc., 989 F.2d 1435, 1442
(5th Cir. 1993).
                                         4
plaintiff’s opposition papers are due no later than Tuesday,

February 26, 2019; and that any reply is due by Friday, March 1,

2019.   IT IS FURTHER ORDERED: that the pre-trial conference,

currently scheduled for February 26, 2019 at 10:30 a.m., is hereby

CONTINUED to March 8, 2019 at 10:45 a.m.



                         New Orleans, Louisiana, February 6, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                5
